


Exhibit 10.1

DISTRIBUTION, MANUFACTURING AND LICENSE AGREEMENT

    THIS DISTRIBUTION, MANUFACTURING, AND LICENSE AGREEMENT (the "Agreement") is
made and entered into as of this 17th day of April, 2001 (the "Effective Date")
by and between QuickLogic Corporation, a Delaware corporation ("QuickLogic"), V3
Semiconductor, Inc., a Nevada corporation ("V3 Semiconductor") and V3
Semiconductor, Corp., an Ontario corporation ("V3 Canada"). V3 Semiconductor and
V3 Canada shall be collectively referred to as "V3". Each of QuickLogic and V3
are hereafter referred to as a "Party"; and together hereafter referred to as
the "Parties".

RECITALS

    A.  Whereas, V3 is in the business of developing and manufacturing on its
own or through its suppliers, and selling on its own or through other parties,
the Products (as such term is defined below).

    B.  Whereas, QuickLogic is willing to become V3's exclusive worldwide
reseller and licensee for the Products.

    C.  Whereas, the Parties have entered into a Asset Purchase Agreement (as
defined below) and other Related Agreements (as defined below) concurrently with
this Agreement.

    D.  Whereas, the Parties also desire that QuickLogic manufacture or have
manufactured, and sell on its own or through other parties, the Products using
V3 Technology (as defined below) that is licensed to QuickLogic in accordance
with the terms and conditions of the Agreement.

    NOW, THEREFORE, in consideration of the mutual promises provided by each
Party and contained in the Agreement, the Parties agree as follows:

AGREEMENT

1.  DEFINITIONS. As used herein:

    1.1  "Agreement" will have the meaning given to it in the introductory
paragraph.

    1.2  "Asset Purchase Agreement" means the Asset Purchase Agreement of even
date herewith by and between V3 and QuickLogic.

    1.3  "Change of Control" means, with respect to a Party, the occurrence of
any of the following events: (a) any consolidation or merger of such Party with
or into any entity in which the holders of such Party's outstanding shares
immediately before such consolidation or merger do not, immediately after such
consolidation or merger, retain shares representing at least eighty percent
(80%) of the voting power of the surviving entity or shares representing at
least eighty percent (80%) of the voting power of an entity that owns, directly
or indirectly, the surviving entity; (b) the sale, transfer, or assignment of
shares of such Party representing twenty percent (20%) or more of the voting
power of all of such Party's outstanding voting shares to an acquiring party or
group; or (c) the sale of all or substantially all of such Party's assets.

    1.4  "Effective Date" will have the meaning given to it in the introductory
paragraph.

    1.5  "Employee Cost" means an hourly rate determined by adding amounts for
employer-paid life, health, dental and AD&D insurance. A schedule of Employee
Cost by employee will be maintained by V3 and updated from time to time to
reflect changes in the information.

    1.6  "Gross Margin" means the difference between the Net Selling Price and
the Landed Cost.

    1.7  "Intellectual Property Rights" means any patents, patent rights,
copyrights, trade secrets, trade names, service marks and any other similar
titles, rights, and interests, and intangible assets

--------------------------------------------------------------------------------

recognized under any laws, or international conventions and in any country or
any jurisdiction in the world, as intellectual creations to which rights of
ownership accrue, and all registrations, applications, disclosures, renewals,
extensions, continuations or reissues of the foregoing now or hereafter in
force.

    1.8  "Landed Cost" means the Product purchase price invoiced to V3 or
QuickLogic, as the case may be, including freight, taxes and duties.

    1.9  "Net Selling Price" means any amount received from a customer for the
sale of a product less any set-off, charge, or debit of any sort; the Parties
agree that in the case a sale made by reseller or a distributor of QuickLogic,
the final Net Selling Price will be calculated only upon sale of the Product to
the end user.

    1.10  "Non-Disclosure Agreement" means the Non-Disclosure Agreement dated
January 30, 2001 made by and between V3 and QuickLogic.

    1.11  "Party" and "Parties" will have the meanings given to it in the
introductory paragraph.

    1.12  "Person" means and includes an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.

    1.13  "Products" means all current and future V3 products.

    1.14  "QuickLogic Technology" means the items of Technology that QuickLogic
owns prior to the Effective Date and any items acquired by, developed, created
for or by QuickLogic thereafter.

    1.15  "Related Agreements" means the Asset Purchase Agreement, and the
documents and instruments delivered pursuant to the Asset Purchase Agreement or
referenced therein, including all the exhibits attached to the Asset Purchase
Agreement.

    1.16  "Subsidiary" means (a) any corporation of which more than fifty
percent (50%) of the issued and outstanding equity securities having ordinary
voting power to elect a majority of the board of directors of such corporation
is at the time directly or indirectly owned or controlled by a Party, (b) any
partnership, joint venture, or other association of which more than fifty
percent (50%) of the equity interest having the power to vote, direct or control
the management of such partnership, joint venture or other association is at the
time directly or indirectly owned and controlled by a Party, (c) any other
entity included in the financial statements of a Party on a consolidated basis.

    1.17  "Technology" means any and all technology, technical information, and
manufacturing information, including technical data, inventions (whether or not
patented or patentable), designs, concepts, processes, algorithms, formulae,
techniques, know-how, software, specifications, flow charts, annotations, data
books, models, test programs, drawings, works of authorship, and any other
technical subject matter.

    1.18  "Transition Activities" means (a) the fulfillment by QuickLogic of any
(i) binding obligations that QuickLogic has or will have to supply Products
pursuant to firm orders for the Products arising on or before the effective date
of termination of this Agreement, and (ii) orders for Products that QuickLogic
has or will have in connection with sales or other proposals that have been
submitted to third parties on the date of termination of this Agreement, or that
may arise in connection with any end of life requirements for the Products;
(b) the manufacture to completion, by QuickLogic or other Persons, of all units
of Products in the process of being manufactured on the date of termination of
this Agreement, and the marketing, sale, lease, distribution, and installation
of such units and other completed units of Products in finished goods inventory;
and (c) the provision of service and support for the Products.

    1.19  "V3" will have the meanings given to it in the introductory paragraph
provided that any obligations, rights and liabilities imposed on, or granted to,
"V3" pursuant to this Agreement shall apply jointly to V3 Semiconductor and V3
Canada. Use of the term "V3" (whether in a singular or plural form) shall always
be construed to create a joint obligation, a joint right or a joint liability
for both V3 Semiconductor and V3 Canada. An obligation or right shall be
construed to be limited to

--------------------------------------------------------------------------------

either V3 Semiconductor and V3 Canada only if the term "V3 Semiconductor" or "V3
Canada" is specifically used in lieu and place of V3.

    1.20  "V3 Technology" means all Technology that is acquired or developed by
or for V3 (prior to the Effective Date) for use in or directly related to the
Products (whether such Technology is owned or licensed from a third party by
V3); but in all cases excluding any and all QuickLogic Technology.

2.  APPOINTMENT OF QUICKLOGIC AS EXCLUSIVE RESELLER

    2.1  General. V3 hereby appoints QuickLogic as its exclusive worldwide
reseller for the Products and QuickLogic agrees to act as its exclusive reseller
to distribute the Products, subject to the terms and conditions of this
Agreement.

    2.2  Sub-resellers. V3 grants to QuickLogic the exclusive right to appoint
sub-resellers of the Products, provided that such appointment shall be subject
to V3's approval, which approval shall not be unreasonably withheld or delayed.
V3 hereby grants QuickLogic the authority to renegotiate and/or terminate on
V3's behalf any existing agreement between V3 and its resellers and
distributors, provided that such renegotiation and/or termination shall be
subject to V3's approval, which approval shall not be unreasonably withheld or
delayed. Reseller's and distributor's commissions or fees incurred prior to the
Effective Date shall be borne solely by V3. Reseller's and distributor's
commissions or fees incurred pursuant to this Agreement after the Effective Date
shall be borne solely by QuickLogic.

    2.3  General Assistance. V3 agrees to assist QuickLogic in promoting the
solicitation of requests for the Products and to furnish QuickLogic, without
charge, except as may be otherwise agreed upon, electronic versions and
reasonable quantities of hard copy versions of technical, advertising and
selling data and literature concerning the Products, which V3 may from time to
time produce or have available for trade circulation. Within five (5) days from
the Effective Date, V3 shall provide QuickLogic with a complete list of V3 past
and current customers and the revenue generated from those customers in the past
thirty six (36) months (the "Customer Information"). Such Customer Information
shall be considered the "Confidential Information" of V3 subject to the terms of
Section 6 below. As soon as practicable and in any event within five (5) days of
the effective date of termination of this Agreement, QuickLogic shall return the
materials referred to in the first sentence of this Section 2.3 and any Customer
Information supplied by V3 to QuickLogic hereunder, shall destroy any copies
made of any Customer Information and shall supply V3 with written notice
certifying that the foregoing has been done.

    2.4  Pricing. The sales price for Products sold hereunder by QuickLogic in
its capacity as agent for V3 shall be mutually agreed between the Parties.
Notwithstanding the foregoing, QuickLogic shall be free to unilaterally
determine the sales price of any Products for which it has obtained title to.

    2.5  Existing Inventory. V3 retains ownership of its existing inventory
provided that V3 hereby grants QuickLogic the exclusive right to sell the
existing V3 Product inventory and to fulfill any firm order received by V3 as of
the Effective Date. QuickLogic shall have the option to purchase items included
in such existing inventory from V3 at Landed Cost ("Existing Inventory),
provided that the revenue generated from the sale of such Existing Inventory
shall be subject to Section 5.1. On the effective date of termination of this
Agreement, V3 shall repurchase from QuickLogic, at Landed Cost, any remaining
and unsold items of Existing Inventory purchased by QuickLogic during the Term.

    2.6  Trademark License. V3 hereby grants QuickLogic a non-exclusive,
royalty-free, worldwide, fully paid-up right and license for the term of this
Agreement to use the materials provided to QuickLogic pursuant to Section 2.3 of
this Agreement as well as any associated trademarks, logos and trade names of
V3, for the purpose of selling, marketing and promoting the Products in
accordance with the terms and conditions of this Agreement.

--------------------------------------------------------------------------------

    2.7  Specific Responsibilities. Notwithstanding anything to the contrary, V3
shall be responsible for:

    (a) verifying the accuracy of all product claims, representations,
warranties and information made or given by V3 with respect to the Products,
whether pursuant to the materials supplied to QuickLogic pursuant to Section 2.3
above or otherwise, and related services (collectively "Product Claims");

    (b) confirming that all such Product Claims are supportable by reliable data
in V3's possession;

    (c) expeditiously reviewing all materials created by QuickLogic for V3 to
ensure their accuracy and completeness; and

    (d) confirming that the Products comply with all applicable laws,
regulations or rules, including those relating to labeling.

    2.8  Disclaimer. In no event whatsoever shall QuickLogic be responsible or
liable to V3 or any third party for any claims, damages, losses or liabilities
related to or arising out of (i) the ownership, validity and/or defense of the
trademarks used by V3, (ii) the accuracy or completeness of any Product Claims,
or (iii) the failure of the Products to comply with all applicable laws,
regulations or rules, including those relating to labeling. In no event
whatsoever shall V3 be responsible or liable to QuickLogic, or any third party
for any claims, damages, losses or liabilities related to or arising out of the
accuracy or completeness of any product claims, other than Product Claims, made
by QuickLogic with respect to the Products.

    2.9  Ownership and Responsibility for the Products. Except with respect to
existing inventory purchased by QuickLogic, V3 shall at all times bear the risk
of loss with respect to its Products, and at no point in the sales cycle,
including before and after the sale of a Product is effected, shall ownership of
V3's Products, or liabilities related to such Products transfer, or be construed
to transfer, to QuickLogic.

3.  MANUFACTURE OF PRODUCTS

    3.1  Manufacturing Obligations. V3 will deliver to QuickLogic and its
suppliers in accordance with QuickLogic's reasonable directions, and no later
than the dates and time frames set forth herein any and all documentation in
V3's possession or control reasonably necessary for QuickLogic to manufacture or
have manufactured the Products ("Manufacturing Materials"). Upon delivery of
such Manufacturing Materials, QuickLogic will use reasonable efforts to
manufacture or have manufactured Products for delivery to third parties. V3 will
provide reasonable assistance, including technical assistance, to QuickLogic in
connection with the manufacturing of the Products.

    3.2  Existing Manufacturing Contracts. V3 hereby grants QuickLogic the
authority to renegotiate and/or terminate on V3's behalf any existing agreement
between V3 and its suppliers and manufacturing partners, provided that such
renegotiation and/or termination shall be subject to V3's approval, which
approval shall not be unreasonably withheld or delayed. The Parties will use
reasonable efforts to cooperate with each other in all matters pertaining to
existing supplier, manufacturing, foundry and other similar agreements. This
includes the execution of any necessary documents.

    3.3  Exclusive Right and License to V3 Technology. During the term of this
Agreement, V3 hereby grants to QuickLogic an irrevocable (except in accordance
with Section 12.2(c)), exclusive, royalty-bearing in accordance with
Section 5.2, nontransferable, worldwide, and for manufacturing purposes
sublicensable to and through other Persons, present right and license under V3's
Intellectual Property Rights to use, reproduce, display, perform, import,
distribute (directly and indirectly), modify and create derivative works of the
V3 Technology to make, have made, use, sell, offer to sell, lease, offer to
lease, export, and distribute (directly or indirectly) the Products. The Parties
hereby acknowledge and agree that for the purpose of interpretation of this
Section 3.3, the term "exclusive" means that V3 will not offer to sell, sell,
offer to lease, lease, transfer, or distribute to parties other than QuickLogic
the

--------------------------------------------------------------------------------

Products during the period that begins on the Effective Date and ends on
termination of this Agreement. V3 hereby acknowledges and agrees that it will
not enter into any other development, licensing, distribution, or other
agreement or arrangement with any third party pursuant to which such party will
use V3 Technology to make, have made, offer to sell, sell, offer to lease,
lease, transfer, or distribute (directly or indirectly) the Products, or
otherwise violate the foregoing exclusive right and license.

    3.4  Nonexclusive Right and License to V3 Technology. During the period that
begins on termination of this Agreement and ends one (1) year thereafter, V3
hereby grants to QuickLogic an irrevocable, nonexclusive, royalty-bearing in
accordance with Section 9.3, nontransferable, sublicensable to and through other
Persons, worldwide, present right and license under V3's Intellectual Property
Rights to use, reproduce, display, perform, import, and distribute (directly and
indirectly) the V3 Technology to make, have made, use, sell, offer to sell,
lease, offer to lease, import, and distribute (directly and indirectly) the
Products, in each case solely in furtherance of the Transition Activities
described in Section 1.18. During the period that begins on the date of
termination of this Agreement and continues on a perpetual basis thereafter, V3
hereby grants to QuickLogic an irrevocable, nonexclusive, royalty-free,
nontransferable, sublicensable to and through other Persons, worldwide, present
right and license under V3's Intellectual Property Rights to use, reproduce,
display, perform, import, and distribute (directly and indirectly), modify and
create derivative works of, the V3 Technology to perform the Transition
Activities described in Section 1.18.

4.  OWNERSHIP

    4.1  Ownership of V3 Technology. V3 is and will be the sole and exclusive
owner of all right, title, and interest in and to the V3 Technology and any
Intellectual Property Rights relating thereto. V3 will have the exclusive
worldwide right to apply for and register all Intellectual Property Rights.

    4.2  Ownership of QuickLogic Property. QuickLogic is and will be the sole
and exclusive owner of all right, title, and interest in and to the QuickLogic
Technology and all modifications, improvements, enhancement, additions or
derivative works to the V3 Technology prepared or developed by or for
QuickLogic, and all Intellectual Property Rights relating thereto. QuickLogic
will have the exclusive worldwide right to apply for and register all
Intellectual Property Rights.

    4.3  Reservation of Rights. Except as otherwise provided in Section 4.2,
nothing in this Agreement will be construed to convey or transfer the ownership
of any Technology and any related Intellectual Property Rights thereto from one
Party to the other Party, and each Party acknowledges and agrees that, as
between the Parties, each Party is and will remain the sole and exclusive owner
of all right, title, and interest in and to its Technology and any related
Intellectual Property Rights thereto, and that this Agreement does not affect
any such ownership. Each Party also acknowledges and agrees that it acquires no
rights or licenses under this Agreement to the other Party's Technology, and any
related Intellectual Property Rights thereto, other than the limited rights and
licenses that are expressly granted by the other Party to it in this Agreement.

5.  SALES FEES AND ROYALTIES

    5.1  Sales Fees. QuickLogic shall collect all proceeds of Products sold
hereunder by QuickLogic and shall remit to V3 fifty percent (50%) of the Gross
Margin amount (for each Product sold) actually received from customers.
Remittance to V3 shall be payable within fifteen (15) days after the end of the
fiscal month during which payment has been received from the customer.

    5.2  Royalties for V3 Technology. For the exclusive license rights granted
hereunder, QuickLogic shall pay V3 a royalty fee of Ten Thousand US Dollars (US$
10,000). Except as provided in this Section, no other royalties will be due and
owing from QuickLogic to V3 for the use of V3 Technology. The Parties agree that
in the event this Agreement is terminated prior to the first anniversary date
for any reason, QuickLogic shall be entitled to a full refund of the royalty
paid hereunder.

--------------------------------------------------------------------------------

    5.3  Services. Services provided by V3 to QuickLogic in order to fulfill its
obligations set forth in Section 2.3 shall be billed on an Employee Cost basis.

    5.4  Occupation Fee. QuickLogic shall pre-pay a monthly fee of $360 per
QuickLogic employee per month whose routine place of business is located in V3's
offices during the applicable month. The fee shall be assessed to reimburse V3's
direct out-of-pocket costs such as rent, utilities, telephone use, employee
amenities and other related costs on a pro-rated basis. Amortization of physical
equipment such as furniture, telephones, computers, and networks shall not be
included.

    5.5  Reports, Records, and Audits. Each Party will provide to the other any
reports on manufacturing costs or for sales of Products that are necessary in
order to ascertain the correct amount of money to be paid or received under this
Agreement. The Parties will negotiate in good faith all other matters related to
reporting, record keeping, and auditing obligations under this Agreement.

    5.6  Taxes. All matters relating to sales, use, import or export,
value-added, or similar taxes that will become due under this Agreement shall be
negotiated in good faith on an arms length basis by the Parties in accordance
with the best interests of the Parties.

    6.  CONFIDENTIALITY. Confidentiality obligations of each Party will be as
set forth in the Non-Disclosure Agreement, the terms of which are hereby
incorporated by reference into this Agreement.

    7.  SOLICITATION OF EMPLOYEES. Notwithstanding any other agreements between
the Parties, V3 will assist QuickLogic in the solicitation of, up to fifteen
(15), in aggregate, sales, marketing, application engineering and operations
personnel employed by V3 as of the Effective Date to become employees of
QuickLogic. Upon notice of termination, QuickLogic will assist V3 in the
solicitation of these individuals to return to employment with V3.  In all other
respects, except as contemplated by the Related Agreements, the prior agreements
of QuickLogic with regard to the non-solicitation of employees of V3 remains in
full force and effect.

8.  WARRANTIES.

    8.1  Authority. V3 warrants to QuickLogic that (i) it has the right to grant
the rights and licenses granted to QuickLogic as contemplated by this Agreement;
(ii) there are no outstanding assignments, grants, licenses, encumbrances,
obligations, or agreements (whether written, oral or implied) that conflict with
this Agreement and the rights granted or transferred herein; and
(iii) consummating this Agreement and the transactions contemplated herein shall
not violate any agreement or understanding (whether written, oral, or implied)
between V3 or any of its affiliates and any other Person.

    8.2  Functionality. V3 warrants to QuickLogic that (i) the existing
inventory of Products and Products in the course of manufacture as of the
Effective Date and (ii) any Products manufactured thereafter pursuant to V3's
specifications and/or control, will be free of any material defects and will
function in accordance with the applicable specifications.

    8.3  Services Performance. V3 warrants to QuickLogic that any services
provided by V3 shall be performed in accordance with the industry service level
standards.

9.  REPRESENTATIONS AND COVENANTS

    9.1  V3 Representations and Covenants. V3 represents and covenants that it
has the full power and authority to enter into and carry out its obligations
under this Agreement.

    9.2  QuickLogic Representations and Covenants. QuickLogic represents and
covenants that it has the full power and authority to enter into and carry out
its obligations under this Agreement.

    9.3  Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN THE
ASSET PURCHASE AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS, COVENANTS OR
WARRANTIES.

--------------------------------------------------------------------------------

10. INDEMNITIES

10.1 General

    (a) V3 Obligation. V3 will defend, indemnify, and hold harmless QuickLogic
and its Subsidiaries, and each of their respective officers, directors,
employees, customers, agents, successors and assigns, from and against any and
all claims, suits, actions, and proceedings (each of the foregoing, a "Claim")
(a) of infringement or misappropriation, based on the V3 Technology, of any
Intellectual Property Rights of any third party; (b) that relate(s) to bodily
injury, death, or physical damage to tangible property caused by the willful,
negligent, or intentional acts or omissions of V3; or (c) that relate(s) to any
Product Claim; and V3 will pay all resulting liabilities, damages, losses,
penalties, fines, costs, and expenses (including reasonable attorneys' fees and
expenses of litigation) that result from or are attributable to any such
Claim(s).

    (b) QuickLogic Obligation. Subject to V3's indemnification obligations under
Section 10.1(a) above, QuickLogic will defend, indemnify, and hold harmless V3
and its Subsidiaries, and each of their respective officers, directors,
employees, customers, agents, successors and assigns, from and against any and
all Claim(s) (a) that relate(s) to bodily injury, death, or physical damage to
tangible property caused by the willful, negligent, or intentional acts or
omissions of QuickLogic; or (b) that relate(s) to a product claim made by
QuickLogic other than a Product Claim or which is not based on a Product Claim
with respect to the Products; and QuickLogic will pay all resulting liabilities,
damages, losses, penalties, fines, costs, and expenses (including reasonable
attorneys' fees and expenses of litigation) that result from or are attributable
to any such Claim(s).

    10.2  Procedure. Each Party (the "Indemnitee") will promptly notify the
other Party ("Indemnitor") in writing of any Claim that Indemnitee intends to
seek indemnification for, and the Indemnitor will have sole control of the
defense and settlement thereof. The indemnity in this Section 10 will not apply
to amounts paid in settlement if such settlement is effected without the prior
written consent of Indemnitor. In addition, Indemnitor will be relieved of its
obligations under Section 10.1 only to the extent Indemnitor's defense is
compromised by (i) any failure by Indemnitee to deliver written notice of any
such Claim; or (ii) the failure of Indemnitee to cooperate with, and provide
reasonable assistance to, Indemnitor and its legal representatives in the
investigation, defense, and settlement of any Claim covered by this
indemnification.

11. LIMITATION OF LIABILITY

    EXCEPT PURSUANT TO, OR FOR ANY BREACHES OR VIOLATIONS OF, SECTIONS 3.3, 7,
8, and 10, UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE TO THE OTHER UNDER
THIS AGREEMENT OR ANY OTHER LEGAL THEORY FOR ANY INCIDENTAL, PUNITIVE, INDIRECT,
SPECIAL, EXEMPLARY, EXTRAORDINARY, RELIANCE, OR CONSEQUENTIAL DAMAGES, OR LOST
PROFITS IN CONNECTION WITH THIS AGREEMENT, EVEN IF THE OTHER PARTY WAS ADVISED
OF THE POSSIBILITY THEREOF. THIS SECTION 11 DOES NOT LIMIT EITHER PARTY'S
LIABILITIES FOR BODILY INJURY OF A PERSON, DEATH, AND DAMAGE TO TANGIBLE
PERSONAL OR REAL PROPERTY. EXCEPT PURSUANT TO, FOR ANY BREACHES OR VIOLATIONS OF
SECTIONS 3.3, 7, 8, and 10 NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY UNDER
THIS AGREEMENT OR ANY OTHER LEGAL THEORY FOR ANY DAMAGES CAUSED IN EXCESS OF
FIVE HUNDRED THOUSAND U.S. DOLLARS ($500,000). ANY REMEDIES OBTAINED BY EITHER
PARTY AGAINST THE OTHER WILL NOT BE AGGREGATED TO DETERMINE THE SATISFACTION OF
THE LIMITATION OF LIABILITY AMOUNT.

--------------------------------------------------------------------------------

12. TERM AND TERMINATION

    12.1  Term of Agreement. This Agreement will be effective upon the Effective
Date and, unless otherwise terminated earlier in accordance with Section 12.2,
will remain in full force and effect for a period of one (1) year thereafter.

    12.2  Termination for Cause or Other Reasons.

    (a) Change of Control. If there is a Change of Control of V3, not involving
QuickLogic, QuickLogic may, at its option, upon written notice to V3, terminate
this Agreement.

    (b) Material Breach by V3. QuickLogic may terminate for cause this Agreement
effective upon written notice to V3 if V3 materially breaches any covenant,
agreement, representation, or warranty contained herein in any respect or
materially breaches any of its obligations or agreements hereunder in any
respect, and such breach remains uncured within thirty (30) days after delivery
of written notice thereof from QuickLogic describing the breach in reasonable
detail.

    (c) Material Breach by QuickLogic. V3 may terminate for cause this Agreement
effective upon written notice to QuickLogic if QuickLogic materially breaches
any covenant, agreement, representation, or warranty contained herein in any
respect or materially breaches any of its obligations or agreements hereunder in
any respect, and such breach remains uncured within thirty (30) days after
delivery of written notice thereof from V3 describing the breach in reasonable
detail.

    (d) Convenience. Either Party may terminate this Agreement for convenience
upon ninety (90) days prior written notice to the other Party. After the Closing
(as such term is defined in the Related Agreements), QuickLogic shall have the
option to terminate this Agreement immediately upon delivery of a written notice
to V3.

    (e) Termination of any Related Agreement. If any or all of the Related
Agreements terminates QuickLogic may, at its option, immediately terminate this
Agreement or the licenses granted to V3 under this Agreement.

    12.3  Survival of Rights and Obligations In accordance with their terms and
conditions, Sections 1, 3.4, 4, 5, 6, 8, 10, 11, 12.3, and 13 will survive the
expiration or earlier termination of this Agreement.

13. MISCELLANEOUS

    13.1  Force Majeure. Neither Party will be liable to the other for delays or
failures in performance resulting from causes beyond the reasonable control of
that Party, including, but not limited to, acts of God, material shortages or
rationing, riots, acts of war, governmental regulations, communication or
utility failures, or casualties. The affected Party will be excused from its
performance hereunder to the extent that such performance is prevented,
restricted, or interfered with as a result of any such causes.

    13.2  Export Control. Each Party will comply with all applicable export laws
and regulations of the United States and other jurisdictions in connection with
its performance under this Agreement.

    13.3  Relationship of Parties. The Parties are independent contractors under
this Agreement and nothing in this Agreement will be construed as creating any
partnership, franchise, joint venture, agency, employer/employee, fiduciary,
master/servant relationship, or other special relationship. Neither Party will
act in any manner that expresses or implies a relationship other than that of
independent contractor, nor bind the other Party.

    13.4  No Third Party Beneficiaries. Unless otherwise expressly provided, no
provisions of this Agreement are intended or will be construed to confer upon or
give to any Person other than QuickLogic and V3 any rights, remedies, or other
benefits under or by reason of this Agreement.

--------------------------------------------------------------------------------

    13.5  Equitable Relief. Each Party acknowledges and agrees that any breaches
or violations by the other Party of Sections 3.4, 4, 5, and 7 may cause the
non-breaching Party irreparable damage for which the award of monetary damages
would be inadequate. Consequently, the non-breaching Party may seek to enjoin
the breaching Party from any and all acts in violation of any such provisions,
which remedy will be cumulative and not exclusive, and a Party may seek the
entry of an injunction enjoining any breach or threatened breach of such
provisions, in addition to any other relief to which the non-breaching Party may
be entitled at law or in equity.

    13.6  Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):

if to QuickLogic:

QuickLogic Corporation
1277 Orleans Drive
Sunnyvale, California 94089, USA
Attention: President
Telephone No.: (408) 990-4000
Telecopy No.: (408) 990-4040

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304-1050, USA
Attention: Aaron J. Alter, Esq.
Telephone No.: (650) 493-9300
Telecopy No.: (650) 493-6811

and to:

Wilson Sonsini Goodrich & Rosati
Professional Corporation
One Market, Spear Street Tower
Suite 3300
San Francisco, California 94105, USA
Attention: Steve L. Camahort, Esq.
Telephone: No.: (415) 947-2000
Telecopy No.: (415) 947-2099

if to V3:

V3 Semiconductor, Inc.
250 Consumers Road
North York, Ontario, Canada M2J 4V6
Attention: President
Telephone No.: (416) 497-8884
Telecopy No.: (416) 497-1160

with a copy to (which shall not constitute notice) to:

Latham & Watkins
885 Third Avenue, Suite 1000
New York, New York 10022, USA
Attention: David M. Schwartzbaum, Esq.
Telephone No.: (212) 906-1200
Telecopy No.: (212) 751-4864

--------------------------------------------------------------------------------

    13.7  Publicity. Neither Party will disclose the terms or existence of this
Agreement to any third party without the consent of the other Party other than:
(i) as required by law or any court or other governmental body (provided that
the Party required to make such disclosure cooperates with the other Party in
seeking confidential treatment or otherwise seeking to limit or contest such
mandatory disclosure in any lawful manner); (ii) in confidence to the legal
counsel of such parties; or (iii) in confidence, to accountants, banks,
financing sources, and their advisors in connection with a contemplated
financing, public offering, or acquisition or such party (provided that any
third party to whom the terms of this Agreement are to be disclosed signs a
confidentiality agreement reasonably satisfactory to the other Party hereto
before such disclosure is made). Each Party will obtain the other's consent
prior to any public announcement or press release concerning the terms and
conditions of this Agreement.

    13.8  Assignment. Neither Party may assign this Agreement, or assign its
rights or delegate its obligations hereunder, either in whole or in part,
whether by operation of law or otherwise, without the prior written consent of
the other Party. Notwithstanding the preceding sentence, QuickLogic may assign
and/or delegate its rights and obligations, respectively, in whole or in part to
any of its Subsidiaries, provided that QuickLogic shall remain liable to V3 (in
accordance with the terms and conditions of this Agreement) for any such
Subsidiary's acts or omissions with respect thereto following such assignment
and or delegation. Any attempted assignment or delegation in violation of the
foregoing will be void. Subject to the foregoing, the rights and liabilities of
the Parties under this Agreement will bind and inure to the benefit of the
Parties' respective permitted successors and assigns. A Change of Control will
constitute an assignment for the purpose of interpretation of this Section.

    13.9  Waiver and Modification. Failure by either Party to enforce any
provision of this Agreement will not be deemed a waiver of future enforcement of
that or any other provision. Any waiver, amendment or other modification of any
provision of this Agreement will be effective only if in writing and signed by
the Parties.

    13.10  Severability. If for any reason a court of competent jurisdiction
finds any provision of this Agreement to be unenforceable, that provision of the
Agreement will be enforced to the maximum extent permissible so as to effect the
intent of the Parties, and the remainder of this Agreement will continue in full
force and effect.

    13.11  Controlling Law and Jurisdiction. This Agreement and any action
related thereto will be governed, controlled, interpreted, and defined by and
under the laws of the State of California and the United States. The Parties
specifically disclaim the United Nations Convention on Contracts for the
International Sale of Goods. Each Party hereby irrevocably and unconditionally
consents to jurisdiction for any action or proceeding that arises out of or
results from this Agreement in a court located in Santa Clara County,
California, and waives any venue objections that such Party may have with
respect to any such action or proceeding.

    13.12  Construction. The headings used in this Agreement are for ease of
reference only, and will not be used to interpret, define, construe, or describe
the scope or extent of any aspect of this Agreement. Unless otherwise expressly
stated, when used in this Agreement, the word "including" means, "including but
not limited to." Each Party represents that it has had the opportunity to
participate in the preparation of this Agreement and hence the Parties agree
that the rule of construction that ambiguities be resolved against the drafting
Party will not apply to this Agreement.

    13.13  Entire Agreement. This Agreement includes all exhibits, which are
incorporated herein by reference, and constitutes the entire agreement between
the Parties with respect to the subject matter hereof, and supersedes and
replaces all prior and contemporaneous understandings or agreements, written or
oral, regarding such subject matter, and will not be amended except by a written
amendment that is completely executed by authorized agents of the Parties.
Notwithstanding the foregoing, all exhibits hereto will be developed
incrementally during the term of this Agreement.

    13.14  Counterparts. This Agreement may be executed in two counterparts,
each of which will be an original and together which will constitute one and the
same instrument, provided however that each Party will receive a counterpart
fully signed by the other Party.

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Parties hereto have executed this Distribution,
Manufacturing, and License Agreement as of the date and year first above written
by persons duly authorized.

QUICKLOGIC   V3 SEMICONDUCTOR, CORP.
By:

--------------------------------------------------------------------------------


 
By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

  Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

Date:

--------------------------------------------------------------------------------

  Date:

--------------------------------------------------------------------------------


V3 SEMICONDUCTOR, INC.
 
 
By:

--------------------------------------------------------------------------------


 
  Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

    Date:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------
